IN THE SUPREME COURT OF TENNESSEE

                               AT NASHVILLE



STATE OF TENNESSEE                      )     FOR PUBLICATION
                                        )
                                        )     FILED:   MARCH 24, 1997
              Appellee                  )
                                        )     MARSHALL COUNTY
V.                                      )
                                        )     HON. WILLIAM CHARLES LEE,
JOHN FARRIS HUNTER, III                 )         JUDGE
                                        )
              Appellant                 )     NO. 01-S-01-9605-CC-00083




For Appellant:                          For Appellee:

WILLIAM C. BARNES, JR.                  JOHN KNOX WALKUP
Columbia, TN                            Attorney General and Reporter

                                        MICHAEL E. MOORE
                                        Solicitor General
      FILED                             WILLIAM DAVID BRIDGERS
                                        Assistant Attorney General
        March 24, 1997                  Nashville, TN

      Cecil W. Crowson                  WILLIAM MICHAEL MCCOWN
     Appellate Court Clerk              District Attorney General

                                        WEAKLEY E. BARNARD
                                        Assistant District Attorney
                                        Lewisburg, TN




                                  OPINION




AFFIRMED                                                        BIRCH, C.J.
                     The Circuit Court of Marshall County entered judgment

upon a jury verdict convicting John Farris Hunter, III,1 the

defendant, of driving while under the influence of an intoxicant

(fourth offense).2                     The trial court sentenced him to a nine-month

workhouse term and ordered the conditional forfeiture of his

automobile.                 Additionally, the trial court pronounced judgment on

a jury-assessed fine of $5,000.                                      The Court of Criminal Appeals

affirmed.



                     We granted Hunter’s application for review in order to

clarify whether State v. McCaslin, 894 S.W.2d 310 (Tenn. Crim. App.

1994), modified the Sensing3 rule, which requires a twenty-minute

period of observation prior to the administration of a breath-

alcohol test.                    After careful consideration, we conclude that

McCaslin did not modify Sensing and that the requirements of

Sensing were met in this case.                                       Therefore, the judgment of the

Court of Criminal Appeals is affirmed.



                     In State v. Sensing, 843 S.W.2d 412, 416 (Tenn. 1992),

we established the prerequisites that must be met before the

results of a breath-alcohol test may be admitted.                                                        Under Sensing,

the State must establish that the subject was observed for twenty

minutes prior to the test and that during this period the subject




     1
      The appellant is referenced in the record as both
“John F. Hunter” and “Farris John Hunter.” We will refer to him as
he is described in the indictment: John Farris Hunter, III.
     2
         Tenn. Code Ann. § 55-10-401, -403.
     3
         S t a t e    v .    S e n s i n g ,   8 4 3   S . W . 2 d   4 1 2   ( T e n n .   1 9 9 2 ) .

                                                                2
did not have foreign matter in his or her mouth, did not consume

any alcoholic beverage, smoke, or regurgitate.          Id.



            In McCaslin, the intermediate court applied the “twenty-

minute observation” rule and concluded that the requirement had not

been met.   McCaslin, 894 S.W.2d at 311-312.        The State argued that

the observation by the transporting officer in the patrol car

should be considered in addition to the station-house observation.

If   allowed,   the   time   would    have   exceeded   the    twenty-minute

requirement.    In McCaslin, however, the transporting officer could

not testify with certainty regarding the defendant’s conduct while

in the patrol car.       Id.    Thus, the Court of Criminal Appeals

appropriately held that the State had not sufficiently established

the basis for the admission of the evidence under Sensing.



            In the absence of a verbatim transcript, the case before

us has been submitted on a statement of evidence.             That statement

indicates, in pertinent part, that the arresting officer observed

the defendant “for thirty minutes (30) prior to the administering

to [sic, of] the breath test to insure that the Defendant had not

regurgitated, belched, etc.”         A different officer administered the

test.



            Obviously, the rationale of the observation rule is to

ensure an accurate test result. If credible proof establishes that

the subject did not have foreign matter in the mouth, did not

consume any alcoholic beverage, and did not smoke or regurgitate,




                                       3
then the rule is satisfied regardless of whether the observer also

administers the test.



            We   find   this    rule       was   satisfied   in   this   case.

Accordingly, the judgment of the Court of Criminal Appeals is

affirmed.




                               ________________________________________
                               ADOLPHO A. BIRCH, JR., Chief Justice


CONCUR:

Drowota, Anderson, Reid, JJ.




                                       4